Citation Nr: 0111684	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral pes planus, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from a December 
1998 rating decision of the RO in St. Petersburg, Florida 
that denied the veteran's claim for an increased rating for 
his service-connected bilateral pes planus, and continued the 
30 percent disability rating in effect from July 1946.  The 
veteran expressed his disagreement in June 1999 and a SOC was 
issued in June 2000.  A substantive appeal was filed in June 
2000.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2. The veteran's service connected bilateral pes planus is 
manifested by bilateral deformity, indication of swelling 
described as mild, and pain on use; no marked pronation, no 
extreme tenderness of plantar surfaces of the feet, no marked 
inward displacement and severe spasm of the tendo achilles on 
manipulation, and no improvement from orthopedic shoes or 
appliances.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the veteran's service-connected bilateral pes planus have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.321, 4.7, 4.16, 4.71a, Diagnostic Code 
5276 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the reports of 
examinations conducted for VA purposes in connection with 
this claim, and the veteran's relevant treatment records have 
been associated with the claim file.  Moreover, it appears 
that the RO has informed the veteran, by means of the SOC 
issued during the course of this appeal, of that evidence 
which would be necessary to substantiate the claim and of the 
applicable law and regulations.  Under these circumstances, 
the Board concludes that VA has met its duty to assist in 
developing the facts pertinent to this claim pursuant to the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, and that no further development in this regard 
is required. 

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

A review of the record reflects that the veteran was service 
connected for bilateral pes planus in March 1946, and was 
assigned a 10 percent disability rating for this condition.  
Service medical records show that in September 1942, while in 
service, the veteran was diagnosed as having pes planus.

The veteran was examined for VA purposes in December 1946.  
Upon physical examination, the examiner found bilateral 
severe depression of the longitudinal arches with complete 
pronation of the feet and eversion of the calcani on weight 
bearing.  There was some rigidity of the feet with spasm of 
the perioneal muscles.  There was no contracture of the 
tendo-achilles nor any other anatomical defect.  X-rays were 
taken which revealed no bone pathology of the feet.  The 
examiner noted, "This patient has a rather definite 
objective sign of pathology in the feet and ankles and it is 
my opinion that he does suffer a rather major disability 
because of these anatomical defects."  Based on this 
examination, the RO issued a rating decision in February 1947 
that increased the veteran's disability rating to 30 percent 
for his service-connected bilateral pes planus.  The RO 
continued the 30 percent disability rating in subsequent 
rating decisions issued in November 1947, August 1948, July 
1953, and August 1970.

In connection with the veteran's July 1998 claim for an 
increased rating, additional medical records from private 
physicians were obtained and associated with the claims file.  
These records show that in June 1998 the veteran complained 
of pain in both feet, and informed the physician that he 
would bring in his orthotics for the doctor to examine.  In 
August 1998, the physician noted that the orthotics the 
veteran was using were either steel or hard plastic and did 
not have any give, which would be beneficial to him.  The 
physician recommended that the veteran consider new orthotics 
that would provide more flexibility, yet give him 
biomechanical control.

The veteran was also treated by a podiatrist at VA Medical 
Center (VAMC) West Palm Beach, Florida in 1998.  These 
medical records reflect visits in August 1998 for an 
adjustment of his orthotics.  The examiner noted the veteran 
had bilateral decreased arches and a bilateral pronated 
stance.  These medical records show that in August 1998 the 
veteran requested an adjustment to his orthotics.

In July 1999, the veteran was examined for VA purposes.  The 
veteran reported that he was experiencing increasing pain in 
his feet.  He stated that he could only walk about 50 feet 
without stopping to rest awhile to relieve the pain in his 
feet.  He reported taking Tylenol for the pain.  Physical 
examination revealed the veteran walked with a shuffling 
gait.  His feet showed bilateral pes planus deformity.  His 
dorsalis pedis and posterior tibial were active and equal.  
He was unable to walk on his heels or toes due to foot pain.  
He was tender to palpitation over the distal interphalangeal 
joints.  There was no active callous formation.  There was 
adequate capillary filling.  The examiner noted a deformity 
of the right first toe from a fungus infection at the 
toenail.  The x-ray report showed bilateral pes planus, 
minimal plantar calcaneal spur on the right, and mild soft 
tissue swelling adjacent to the first metatarsophalangeal 
articulations bilaterally, somewhat greater on the right.

The service-connected pes planus ("flatfoot") is rated in 
the VA Schedule  for Rating Disabilities under Diagnostic 
Code 5276.  A 50 percent rating is assigned for bilateral 
pronounced pes planus with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
A 30 percent rating is assigned for bilateral severe pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2000).

Here, a thorough review of the veteran's claims file reveals 
there is no evidence of the symptoms required for a 50 
percent evaluation.  The veteran reports experiencing pain 
when he walks, but there is no objective evidence of the 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked displacement and severe spasm of the tendo 
achilles on manipulation required for a higher rating, 
although the disorder is apparently not improved by 
orthopedic shoes or appliances.  Therefore, the Board 
concludes that the symptoms manifested by the veteran's 
service-connected bilateral pes planus do not more nearly 
approach those of the higher, 50 percent rating, but have 
been appropriately rated under Diagnostic Code 5276 for 
severe bilateral pes planus at a 30 percent disability 
rating.

In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt under the Veterans 
Claims Assistance Act of 2000, Pub. L. no. 106-475, § 4.114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107), but we find that the evidence with respect 
to this claim is not of such approximate balance to warrant 
its application.  The preponderance of the evidence is 
against the veteran's claim for an increased rating for a 
disability arising from bilateral pes planus.

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. § 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
supra).  However, Diagnostic Code 5276, acquired flatfoot, 
does not evaluate the veteran's foot disability with respect 
to range of motion; therefore, sections 4.40 and 4.45, with 
respect to pain on motion, are not applicable, Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

Furthermore, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits of the director of the Compensation and Pension 
Service).  The governing norm in an exceptional case is a 
finding of such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  These factors are not shown here.  While the 
veteran's painful feet have been documented by medical 
findings, there is no evidence showing that this condition 
was severe enough to cause marked interference with his 
employment.  Moreover, higher schedular ratings are available 
for more severe symptoms, and the rating schedule is not 
shown to be inadequate for proper evaluation.  38 C.F.R. 
§ 3.321(b)(1).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased disability rating for service-
connected bilateral pes planus, currently rated as 30 percent 
disabling is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

